                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:18-cv-411-RJC-DCK

DESHANE A. MCCASKEY,                          )
                                              )
              Plaintiff,                      )
                                              )
               v.                             )
                                              )          AMENDED ORDER
UNITED STATES POSTAL SERVICE,                 )
                                              )
              Defendant.                      )
                                              )

      THIS MATTER comes before the Court on Defendant’s Motion to Dismiss or

in the Alternative Motion for Summary Judgment, (Doc. Nos. 42); pro se Plaintiff’s

Response, (Doc. No. 45); Defendant’s Reply, (Doc. No. 50–51); pro se Plaintiff’s

Surreply, (Doc. No. 52); the Magistrate Judge’s Memorandum and Recommendation

(“M&R”), (Doc. No. 53); recommending that this Court grant the Defendant’s motion;

and pro se Plaintiff’s Objection, (Doc. No. 54), filed after the time for doing so had

expired. Fed. R. Civ. P. 72(b)(2).

I.    BACKGROUND

       No party has objected to the Magistrate Judge’s statement of the factual and

procedural background of this case. Therefore, the Court adopts the facts as set forth

in the M&R.

II.   STANDARD OF REVIEW

      A district court may assign dispositive pretrial matters, including motions to

dismiss, to a magistrate judge for “proposed findings of fact and recommendations.”


                                          1
28 U.S.C. § 636(b)(1)(A) & (B). The Federal Magistrate Act provides that a district

court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b)(3). However, “when objections to strictly legal issues are raised

and no factual issues are challenged, de novo review of the record may be dispensed

with.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). De novo review is also

not required “when a party makes general and conclusory objections that do not direct

the court to a specific error in the magistrate’s proposed findings and

recommendations.” Id. Similarly, when no objection is filed, “a district court need

not conduct a de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.’” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72, advisory committee note).

III.   DISCUSSION

       Under Rule 72(b) of the Federal Rules of Civil Procedure, a district court judge

shall make a de novo determination of any portion of an M&R to which specific

written objection has been made. A party’s failure to make a timely objection is

accepted as an agreement with the conclusions of the Magistrate Judge. See Thomas

v. Arn, 474 U.S. 140, 149–50 (1985). Despite notice that objections would be due

within 14 days, pro se Plaintiff did not file any objections within that timeframe. Pro

se Plaintiff then later did file an objection, but not until after the deadline for doing

so had passed. Defendant did not file any objection. As a result, the two parties have



                                           2
              waived their right to de novo review of any issue covered in the M&R. Nevertheless,

              this Court has conducted a full review of the M&R and other documents of record

              and, having done so, hereby finds that the recommendation of the Magistrate Judge

              is, in all respects, in accordance with the law and should be approved. Accordingly,

              the Court ADOPTS the recommendation of the Magistrate Judge as its own.

              IV.     CONCLUSION

                      IT IS, THEREFORE, ORDERED that:

                      1. The Magistrate Judge’s M&R, (Doc. No. 53), is ADOPTED;

                      2. The United States Postal Service’s Motion to Dismiss or in the Alternative

                         Motion for Summary Judgment, (Doc. No. 42), is GRANTED; and

                      3. The Clerk of Court is directed to close this case.




Signed: May 3, 2021




                                                          3
